FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


PUENTE ARIZONA; SUSAN E.                No. 15-15211
FREDERICK-GRAY; SARA
CERVANTES ARREOLA, on behalf of            D.C. No.
themselves and all others similarly     2:14-cv-01356-
situated,                                    DGC
                Plaintiffs-Appellees,

                 v.

JOSEPH M. ARPAIO, Sheriff of
Maricopa County, Arizona, in his
official capacity,
                 Defendant-Appellant,

                and

BILL MONTGOMERY, Maricopa
County Attorney, in his official
capacity; COUNTY OF MARICOPA,
State of Arizona; STATE OF
ARIZONA,
                         Defendants.
2             PUENTE ARIZONA V. ARPAIO

PUENTE ARIZONA; SUSAN E.                 No. 15-15213
FREDERICK-GRAY; SARA
CERVANTES ARREOLA, on behalf of             D.C. No.
themselves and all others similarly      2:14-cv-01356-
situated,                                     DGC
                Plaintiffs-Appellees,

                  v.

JOSEPH M. ARPAIO, Sheriff of
Maricopa County, Arizona, in his
official capacity; BILL
MONTGOMERY, Maricopa County
Attorney, in his official capacity;
COUNTY OF MARICOPA, State of
Arizona,
                           Defendants,

                 and

STATE OF ARIZONA,
              Defendant-Appellant.
              PUENTE ARIZONA V. ARPAIO                     3

PUENTE ARIZONA; SUSAN E.                  No. 15-15215
FREDERICK-GRAY; SARA
CERVANTES ARREOLA, on behalf of              D.C. No.
themselves and all others similarly       2:14-cv-01356-
situated,                                      DGC
                Plaintiffs-Appellees,

                 v.                         OPINION

BILL MONTGOMERY, Maricopa
County Attorney, in his official
capacity; COUNTY OF MARICOPA,
State of Arizona,
              Defendants-Appellants,

                and

JOSEPH M. ARPAIO, Sheriff of
Maricopa County, Arizona, in his
official capacity; STATE OF
ARIZONA,
                          Defendants.


      Appeal from the United States District Court
               for the District of Arizona
      David G. Campbell, District Judge, Presiding

                Argued and Submitted
     February 12, 2016—San Francisco, California

                      Filed May 2, 2016
4                   PUENTE ARIZONA V. ARPAIO

        Before: Barry G. Silverman and Richard C. Tallman,
        Circuit Judges, and Robert S. Lasnik,* Senior District
                               Judge.

                     Opinion by Judge Tallman


                           SUMMARY**


                            Civil Rights

    The panel vacated the district court’s preliminary
injunction, reversed the district court’s finding regarding the
merits of plaintiffs’ facial preemption claim, dismissed an
appeal by Maricopa County, and remanded, in an action
challenging provisions of Arizona’s identity theft laws, which
prohibit using a false identity to obtain employment.

    The panel first rejected plaintiffs’ assertion that Arizona’s
employment-related identity theft laws were facially
preempted by the federal Immigration Reform and Control
Act. The panel determined that although some applications
of the identity theft laws may come into conflict with the
Immigration Reform and Control Act’s comprehensive
scheme or with the federal government’s exclusive discretion
over immigration-related prosecutions, when the laws are
applied to U.S. citizens or lawful permanent residents those


    *
   The Honorable Robert S. Lasnik, Senior United States District Judge
for the Western District of Washington, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                PUENTE ARIZONA V. ARPAIO                     5

concerns are not implicated. Holding that Arizona’s
employment-related identity theft laws were not preempted
in all applications, the panel vacated the district court’s
preliminary injunction and reversed the district court’s
finding that plaintiffs’ facial preemption challenge was likely
to succeed on the merits. The panel remanded with
instructions to evaluate the merits of plaintiffs’ remaining
claims, including the as-applied preemption challenge.

    The panel dismissed Maricopa County’s appeal from the
district court’s denial of the County’s motion to dismiss
pursuant to Monell v. Department of Social Services, 436
U.S. 658 (1978). The panel held that the County’s appeal did
not fall within one of the narrow categories where invoking
pendent jurisdiction would be proper.


                         COUNSEL

Dominic Draye (argued), John R. Lopez, IV, Office of the
Attorney General, Phoenix, Arizona, for Defendant-Appellant
State of Arizona.

Douglas L. Irish, Thomas P. Liddy, J. Kenneth Mangum, Ann
Thompson Uglietta, Maricopa County Attorney’s Office;
Phoenix, Arizona, for Defendant-Appellant William
Montgomery.

Michele Marie Iafrate, Iafrate & Associates, Phoenix,
Arizona, for Defendant-Appellant Joseph M. Arpaio.

Jessica Vosburgh (argued) National Day Laborer Organizing
Network, Hoover, Alabama; Cindy Pánuco (argued), Joshua
Piovia-Scott, and Dan Stormer, Hadsell Stormer & Renick
6               PUENTE ARIZONA V. ARPAIO

LLC, Pasadena, California; Anne Lai, University of
California, Irvine School of Law—Immigrant Rights Clinic,
Irvine, California; Daniel J. Pochoda, ACLU Foundation of
Arizona, Phoenix, Arizona; Jessica Karp Bansal, National
Day Laborer Organizing Network, Los Angeles, California;
Ray A. Ybarra Maldonado, Law Office of Ray A. Ybarra
Maldonado, PLC, Phoenix, Arizona, for Plaintiffs-Appellees.

Victor Stone, Russell P. Butler, Maryland Crime Victims’
Resource Center Inc., Upper Marlboro, Maryland; Steve
Twist, Arizona Voice for Crime Victims, Inc., Scottsdale,
Arizona, for Amici Curiae Arizona Voice for Crime Victims,
Inc., National Identity Theft Victim Assistance Network, Inc.,
and Maryland Crime Victims Resource Center Inc.

William L. Thorpe, Spencer G. Scharff, Thorpe Shwer, P.C.,
Phoenix, Arizona, for Amici Curiae Professors Doris Marie
Provine and Cecilia Menjívar.

Joshua T. Stehlik, Nicholas Espíritu, National Immigration
Law Center, Los Angeles, California, for Amici Curiae
National Immigration Law Center, et al.

Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, John S. Leonardo, United States Attorney, Beth S.
Brinkmann, Deputy Assistant Attorney General, Mark B.
Stern, Lindsey Powell, Jeffrey E. Sandberg, William E.
Havemann, Attorneys, Appellate Staff, Civil Division, United
States Department of Justice, Washington, D.C., for Amicus
Curiae United States of America.
                   PUENTE ARIZONA V. ARPAIO                               7

                               OPINION

TALLMAN, Circuit Judge:

    An immigrant advocacy organization, Puente Arizona,
along with individual unauthorized aliens1 and taxpayers of
Maricopa County (collectively “Puente”), challenge
provisions of Arizona’s identity theft laws which prohibit
using a false identity to obtain employment. The district
court found the laws facially preempted by federal
immigration policy and granted a preliminary injunction
preventing the Arizona government defendants (collectively
“Arizona”) from enforcing the challenged provisions.
Arizona appeals that preliminary injunction, and defendant
Maricopa County individually appeals its liability under
42 U.S.C. § 1983 based on Monell v. Department of Social
Services, 436 U.S. 658 (1978). Because we find that the
challenged laws are not preempted in all applications, we
reverse the district court’s holding that the laws are likely
facially preempted and we vacate the district court’s
preliminary injunction. We also dismiss Maricopa County’s
Monell appeal for lack of jurisdiction. We remand for
consideration of the as-applied challenge to the statutes.

                                     I

    This case began when Arizona amended its identity theft
laws to reach the growing problem of employment-related
identity theft within the state. Arizona passed H.B. 2779 in


 1
    We use the term “unauthorized alien” throughout this opinion to refer
to “aliens who have entered or are present in the United States in violation
of federal immigration law.” Valle del Sol Inc. v. Whiting, 732 F.3d 1006,
1012 n.1 (9th Cir. 2013).
8                  PUENTE ARIZONA V. ARPAIO

2007, known as the “Legal Arizona Workers Act,” which
amended Arizona’s aggravated identity theft statute, A.R.S.
§ 13-2009. The statute now prohibits using the information
of another (real or fictitious) person “with the intent to obtain
employment.” A.R.S. § 13-2009. In 2008, Arizona passed
H.B. 2745, titled “Employment of Unauthorized Aliens,”
which expanded Arizona’s general identity theft statute to
also reach employment-related identity theft. See A.R.S.
§ 13-2008(A).

    These bills were passed, at least in part, in an effort to
solve some of Arizona’s problems stemming from illegal
immigration. The titles of the legislation and the legislative
history show an intent on the part of Arizona legislators to
prevent unauthorized aliens from coming to and remaining in
the state. But these bills were also aimed at curbing the
growing and well-documented problem of identity theft in
Arizona. Between 2006 and 2008, Arizona had the highest
per-capita identity theft rates in the nation, and one third of
all identity theft complaints in the state involved
employment-related fraud.2

   Since the laws were amended, Arizona has been
aggressively enforcing employment-related identity theft.


    2
       See Fed. Trade Comm’n, Consumer Fraud and Identity Theft
Complaint Data: January - December 2006 at 18, 22 (2007),
https://www.ftc.gov/sites/default/files/documents/reports_annual/sentinel-
cy-2006/sentinel-cy2006.pdf; Fed. Trade Comm’n, Consumer Fraud and
Identity Theft Complaint Data: January - December 2007 at 18, 22
(2008), https://www.ftc.gov/sites/default/files/documents/reports_annua
l/sentinel-cy-2007/sentinel-cy2007.pdf; Fed. Trade Comm’n, Consumer
Sentinel Network Data Book for January - December 2008 at 14, 20
(2009), https://www.ftc.gov/sites/default/files/documents/reports_annua
l/sentinel-cy-2008/sentinel-cy2008.pdf.
                PUENTE ARIZONA V. ARPAIO                     9

Although most of these enforcement actions have been
brought against unauthorized aliens, some authorized aliens
and U.S. citizens have also been prosecuted. And while
many of the people prosecuted under the identity theft laws
used a false identity to prove that they are authorized to work
in the United States, other defendants used false documents
for non-immigration related reasons. For example, Arizona
has prosecuted U.S. citizens who used another individual’s
identity to hide a negative criminal history from a potential
employer.

    In response to these prosecutions, Puente challenged the
amended identity theft laws as unconstitutional for violating
the Supremacy Clause and the Equal Protection Clause. In an
attempt to repeal the identity theft laws, Puente sued
Maricopa County Sheriff Joseph Arpaio, Maricopa County
Attorney Bill Montgomery, Maricopa County, and the State
of Arizona. On August 8, 2014, Puente moved for a
preliminary injunction solely on its facial preemption claim.

    Relying on recent Supreme Court precedent, Puente
argued that the federal Immigration Reform and Control Act
(“IRCA”) established a “comprehensive framework” for
regulating the employment of unauthorized aliens, and
therefore Arizona’s employment-related identity theft laws
were facially preempted. See Arizona v. United States, 132 S.
Ct. 2492, 2504 (2012). The District Court agreed that the
laws were likely unconstitutional on their face and granted
the requested preliminary injunction on conflict and field
preemption grounds on January 5, 2015.

   Specifically, the district court enjoined Arizona “from
enforcing A.R.S. § 13-2009(A)(3) and the portion of A.R.S.
§ 13-2008(A) that addresses actions committed ‘with the
10                 PUENTE ARIZONA V. ARPAIO

intent to obtain or continue employment.’”3 In the same
order, the district court also denied Maricopa County’s Rule
12(b)(6) motion to dismiss under Monell. Maricopa County
argued that its lack of control over Sheriff Arpaio shows that
he is not a final policymaker for the County. The district
court rejected that argument because control is just one factor
in the Monell policymaker analysis. The County moved for
reconsideration and the district court again held that the
Sheriff is a policymaker.

    Arizona then filed this timely interlocutory appeal
challenging the district court’s preliminary injunction.
Maricopa County also seeks review of the district court’s
Monell holding. But there has been no final judgment entered
to date, and the merits of this case remain pending in the
district court. Importantly, the district court has yet to
consider the merits of Puente’s as-applied preemption
challenge.

                                     II

    We turn first to the preliminary injunction. Preliminary
injunctive relief is subject to “limited review” on appeal. See
Flexible Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d
989, 993–94 (9th Cir. 2011). A preliminary injunction should
only be set aside if the district court “abused its discretion or
based its decision on an erroneous legal standard or on clearly
erroneous findings of fact.” United States v. Peninsula
Commc’ns, Inc., 287 F.3d 832, 839 (9th Cir. 2002). The
district court’s legal conclusions, such as whether a statute is



  3
    For the sake of simplicity, we will refer to these challenged provisions
as the “identity theft laws.”
                   PUENTE ARIZONA V. ARPAIO                             11

preempted, are reviewed de novo. See In re Korean Air Lines
Co., 642 F.3d 685, 691 n.3 (9th Cir. 2011).

    To obtain a preliminary injunction, the plaintiff must
prove “that he is likely to succeed on the merits, that he is
likely to suffer irreparable harm in the absence of preliminary
relief, that the balance of equities tips in his favor, and that an
injunction is in the public interest.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 20 (2008).4 Here, the district court
found that Puente met its burden on each element of the
Winter test. We disagree, and hold that Puente is not likely
to succeed on, and has not raised serious questions about, the
merits of its facial challenge. This conclusion is guided by
principles of preemption jurisprudence and the unique
burdens imposed on facial challenges.

    We first address long-held principles of preemption.
Congress of course has the power, under the Supremacy
Clause, to preempt state law. Arizona, 132 S. Ct. at 2500.
Congress may exercise this power expressly or preemption
may be implied where the state law is in an area fully
occupied by federal regulation or where it conflicts with
federal law. Id. at 2500–01.

   There are two types of conflict preemption. Id. at 2501.
Conflict preemption occurs where (1) it is impossible to
comply with both federal and state law, or (2) where the state
law “stands as an obstacle to the accomplishment and


  4
    Because the Ninth Circuit utilizes a “sliding scale” approach to the
Winter test, a preliminary injunction is also appropriate when a plaintiff
raises “serious questions” as to the merits and “the balance of hardships
tips sharply in [plaintiff’s] favor.” All. for the Wild Rockies v. Cottrell,
632 F.3d 1127, 1135 (9th Cir. 2011) (internal quotations omitted).
12                 PUENTE ARIZONA V. ARPAIO

execution of the full purposes and objectives of Congress.”
Id. (quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).
Field preemption can also take two forms. A law is field
preempted where (1) the “regulatory framework is so
pervasive” that there is no room for state regulation, or
(2) where the “federal interest [is] so dominant that the
federal system will be assumed to preclude enforcement of
state laws on the same subject.” Id. (quoting Rice v. Santa Fe
Elevator Corp., 331 U.S. 218, 230 (1947)).

    In both field and conflict preemption cases, the
touchstone of our inquiry is congressional intent. Wyeth v.
Levine, 555 U.S. 555, 565 (2009). When analyzing
congressional intent “we start with the assumption that the
historic police powers of the States were not to be superseded
by the Federal Act unless that was the clear and manifest
purpose of Congress.” Id. (quoting Rice, 331 U.S. at 230).
Puente argues that this presumption against preemption does
not apply here because the identity theft laws do not regulate
in an area of historic state power.5 We reject this argument
because, while the identity theft laws certainly have effects in
the area of immigration, the text of the laws regulate for the
health and safety of the people of Arizona. See Medtronic
Inc. v. Lohr, 518 U.S. 470, 475 (1996). Therefore, only if
Congress’s intent to preempt the challenged state statute is
“clear and manifest” may we deem the statute preempted.
See Wyeth, 555 U.S. at 565.




 5
   The Supreme Court rejected a similar argument in Wyeth and applied
the presumption against preemption even though the state tort claim at
issue in that case touched on an area of historic federal regulation. See
Wyeth, 555 U.S. at 565 n.3.
                   PUENTE ARIZONA V. ARPAIO                          13

    We are also guided by the rules that apply to facial
challenges. United States v. Salerno, 481 U.S. 739, 746
(1987), instructs that to succeed on a facial challenge the
plaintiff must show that “no set of circumstances exists under
which the Act would be valid.” Salerno’s applicability in
preemption cases is not entirely clear, however. In the First
Amendment context, the Supreme Court recognizes a type of
facial challenge in which a statute will be invalidated as
overbroad if “a substantial number of its applications are
unconstitutional, judged in relation to the statute’s plainly
legitimate sweep.” United States v. Stevens, 559 U.S. 460,
473 (2010) (quoting Washington v. Glucksberg, 521 U.S. 702,
740 n.7 (1997) (Stevens, J., concurring)). Whether the
“substantial number of applications” test applies to facial
preemption challenges has not yet been decided by the
Supreme Court. Without more direction, we have chosen to
continue applying Salerno. United States v. Arizona,
641 F.3d 339, 345 (9th Cir. 2011), aff’d in part, rev’d in part
and remanded, 132 S. Ct. 2492 (2012); Sprint Telephony
PCS, L.P. v. County of San Diego, 543 F.3d 571, 579 n.3 (9th
Cir. 2008) (en banc).6 We therefore proceed, keeping in mind
the high bar that Puente must overcome under Salerno before



   6
     The Supreme Court’s majority opinion in Arizona does not cite
Salerno, which has led some courts to conclude Salerno does not apply to
facial preemption challenges. See Lozano v. City of Hazleton, 724 F.3d
297, 313 n.22 (3d Cir. 2013). Lozano is an immigration preemption case
in which the Third Circuit essentially found a strict application of
Salerno’s rule incompatible with substantive preemption doctrine. See id.
The district court in this case employed Lozano’s reasoning to hold that
Salerno should not apply here. Salerno remains binding law in the Ninth
Circuit, however, and we are not free to ignore it. Sprint Telephony,
543 F.3d at 579 n.3 (“In cases involving federal preemption of a local
statute, . . . the [Salerno] rule applies with full force.”).
14                 PUENTE ARIZONA V. ARPAIO

we may strike down the identity theft laws on this facial
challenge.

    Applying the preemption and facial challenges framework
discussed above, we conclude that the identity theft laws are
not facially preempted because they have obvious
constitutional applications. This case is made significantly
easier by the scope of Arizona’s interlocutory appeal and the
text of the challenged provisions.

    First, the scope of this appeal is limited. Puente moved
for a preliminary injunction based solely on its claim that the
identity theft laws are facially preempted under the
Supremacy Clause. See Pls.’ Mot. Prelim. Inj., Case No.
2:14-cv-01356-DGC (D. Ariz. Aug. 8, 2014) at 1 (“[T]he
challenged provisions constitute a facially invalid state
intrusion into an area of exclusive federal control.”). Based
on this facial challenge, Puente asked the district court to
enjoin enforcement of all applications of the identity theft
laws. See id. The district court has yet to address Puente’s
as-applied challenge, and without a fully developed record we
think it inappropriate now to enjoin only certain applications
of the identity theft laws.7 See 16 C.J.S. Constitutional Law


  7
    We thank the United States for filing a helpful amicus brief in this
matter, but we decline to implement their suggestion to engage in an as-
applied analysis. The United States agrees with us that the identity theft
laws are constitutional on their face but has asked us to narrow the
preliminary injunction to prohibit two applications of the laws:
(1) enforcement actions that rely on the Form I-9, and (2) prosecutions of
“fraud committed to demonstrate work authorization under federal
immigration law.” On this facial challenge we decline to enjoin certain
applications of the laws. The question of which applications of the laws
are preempted is properly left for the district court, which has yet to rule
or create a suitable record on Puente’s as-applied challenge.
                PUENTE ARIZONA V. ARPAIO                      15

§ 243 (2016) (discussing the importance of factual findings
on an as-applied challenge).

     Second, we think it significant that the identity theft laws
are textually neutral—that is, they apply to unauthorized
aliens, authorized aliens, and U.S. citizens alike. Both A.R.S.
§ 13-2009(A)(3) and A.R.S. § 13-2008(A) sanction “[a]ny
person” who commits identity theft to obtain employment.
As noted in hypotheticals raised at oral argument, these laws
could easily be applied to a sex offender who uses a false
identity to get a job at a daycare center. Or the laws could be
applied to stop a convicted felon from lying about his
criminal history on a job application for a position of trust.
In fact, Arizona has prosecuted U.S. citizens for doing just
that. The key point is this: one could not tell that the identity
theft laws undermine federal immigration policy by looking
at the text itself. Only when studying certain applications of
the laws do immigration conflicts arise.

    Bearing in mind the scope of our review and the statutory
language, we now turn to the ultimate question: Are the
identity theft laws facially preempted by federal immigration
law?

    Puente argues that the identity theft laws are in conflict
with and are field preempted by IRCA. Puente contends that
the identity theft laws are preempted for three reasons: (1) the
laws were passed with an intent to regulate immigration;
(2) the laws conflict with the federal government’s choice of
sanctions and exclusive prosecutorial discretion for
immigration-related crimes; and (3) the laws conflict with the
text of IRCA. We reject all three of these arguments.
Although there is tension between the federal scheme and
some applications of the identity theft laws, we hold that this
16                 PUENTE ARIZONA V. ARPAIO

tension is not enough to rise to the level of a “clear and
manifest purpose” to preempt the identity theft laws in their
entirety. See Wyeth, 555 U.S. at 565.

    The parties argue vigorously about the import of state
legislative history in this case. But these arguments about
whether to look to state legislative history miss the mark in
two ways. First, Arizona’s legislative history tells us nothing
about whether Congress intended to preempt state statutes
like the identity theft laws. If Congress intended to preempt
laws like the one challenged here, it would not matter what
Arizona’s motives were; the laws would clearly be
preempted.

    Second, when we do look to state action, we look
primarily to a statute’s effects to determine if the state
encroached on an area Congress intended to reserve.8 See
Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 105
(1992). Said another way, it does not matter if Arizona
passed the identity theft laws for a good or bad
purpose—what matters is whether the legislature succeeded
in carrying out that purpose. See Hughes v. Oklahoma,
441 U.S. 322, 336 (1979) (“[W]hen considering the purpose
of a challenged statute, [courts are] not bound by ‘[t]he name,
description or characterization given it by the legislature or


  8
    We do not mean to suggest that the state’s purpose in passing a statute
is not relevant to our preemption analysis, as both this court and the
Supreme Court have analyzed purpose in preemption cases. See N.Y.
State Conf. of Blue Cross & Blue Shield Plans v. Travelers Ins. Co.,
514 U.S. 645, 658 (1995); Tillison v. City of San Diego, 406 F.3d 1126,
1129 (9th Cir. 2005). In accordance with Supreme Court precedent, we
hold only that state legislative purpose is not dispositive. See Perez v.
Campbell, 402 U.S. 637, 651–52 (1971) (overruling prior preemption
cases that focused on “the purpose rather than the effect of state laws”).
                   PUENTE ARIZONA V. ARPAIO                            17

the courts of the State,’ but will determine for [themselves]
the practical impact of the law.” (internal quotation omitted)).
 Thus, the crucial question is whether Congress intended to
preempt the identity theft laws given the practical effect of
those laws. We think not.

    We agree with Puente and the district court that the
legislative history of both H.B. 2779 and H.B. 2745 show an
intent on the part of Arizona legislators to prevent
unauthorized aliens from remaining in the state. But if that
was the legislature’s only goal, it failed. The legislature also
rectified the growing problem of employment-related identity
theft. We think Congress would agree that the identity theft
laws validly apply to any person who uses another’s identity
for non-immigration reasons. There is evidence in the record
that the laws have been applied to people who use another’s
identity to hide their criminal record. Congress could not
have intended to preempt the state from sanctioning crimes
that protect citizens of the state under Arizona’s traditional
police powers without intruding on federal immigration
policy. Thus, we hold that despite the state legislative
history, Congress did not intend to preempt state criminal
statutes like the identity theft laws.9

    Next, Puente argues that the identity theft laws are
preempted because they conflict with the federal
government’s enforcement techniques and exclusive


   9
     On remand, Puente may again produce evidence of the Arizona
legislature’s intent to regulate immigration when asking the district court
to enjoin certain immigration-related applications of the identity theft
laws. We hold only that this legislative history is not sufficient to doom
the statutes where they can be validly applied in ways that do not
implicate immigration.
18              PUENTE ARIZONA V. ARPAIO

discretion in the area of immigration. In making these
arguments, Puente relies heavily on the Supreme Court’s
decision in Arizona. There, the Supreme Court struck down
a state law that made it a misdemeanor for “an unauthorized
alien to knowingly apply for work, solicit work in a public
place or perform work as an employee or independent
contractor.” Arizona, 132 S. Ct. at 2503.

    The Arizona Court held that this statute was in conflict
with IRCA’s “comprehensive framework for combating the
employment of illegal aliens.” Id. at 2504 (internal quotation
omitted). Examining the legislative history of IRCA, the
Court pointed to failed proposals to criminalize unauthorized
aliens applying for work. Id. Because Congress “made a
deliberate choice” to punish employers instead of employees
with criminal sanctions under IRCA, Arizona’s attempt to
create a crime on the employee-side conflicted “with the
careful balance struck by Congress” in this area. Id. at
2504–05. Essentially, this conflict in statutory remedies
between the federal and state statutes rendered the state
statute unconstitutional. Id. at 2505. Puente argues that a
similar conflict in techniques is present here because the
identity theft laws authorize different (and generally harsher)
punishments than authorized under federal law.

    Puente also argues that the identity theft laws deprive the
United States of necessary prosecutorial discretion over
immigration-related crimes. We recently found this argument
persuasive in Valle del Sol. 732 F.3d at 1027; see also
Arizona Dream Act Coal. v. Brewer, No. 15-15307, 2016 WL
1358378, at *6 (9th Cir. Apr. 5, 2016) (explaining that the
Executive has “very broad discretion” to determine
immigration enforcement priorities). The statute at issue in
Valle del Sol criminalized harboring and transporting
                   PUENTE ARIZONA V. ARPAIO                            19

unauthorized aliens. Valle del Sol, 732 F.3d at 1012–13. The
harboring statute in Valle del Sol “divest[ed] federal
authorities of the exclusive power to prosecute these crimes”
in line with federal priorities. Id. at 1027. Because Arizona
had given itself the power to prosecute harboring crimes in
state court it could do so “in a manner unaligned with federal
immigration enforcement priorities.” Id. This co-opting of
federal discretion over enforcement, coupled with different
statutory penalties under state law, led the Valle del Sol court
to hold Arizona’s harboring statute unconstitutional. Id. at
1029. Puente argues that like the harboring statute in Valle
del Sol, the identity theft laws undermine federal discretion to
punish immigration-related fraud in line with federal
priorities.

    While these arguments may be persuasive in the context
of Puente’s as-applied challenge, we do not find them
persuasive in a facial attack. Arizona, Valle del Sol, and their
progeny10 are easily distinguishable from this case. In those
cases, the contested state statutes, on their face, applied only
to unauthorized aliens, so every application of the statute had
the potential to conflict with federal immigration policy. In
contrast, the statutes at issue here make it a crime for “any
person” to use a false document to gain employment.

   Although some applications of the identity theft laws may
come into conflict with IRCA’s “comprehensive scheme” or


  10
     The list of cases analyzing preemption in the immigration context is
large and continuously growing. The vast majority of these cases analyze
statutes or government actions that apply only to unauthorized aliens. See,
e.g., Arizona Brewer, No. 15-15307, 2016 WL 1358378, at *10
(explaining why the policy at issue in that case applied to only
unauthorized aliens and highlighting other similar cases).
20              PUENTE ARIZONA V. ARPAIO

with the federal government’s exclusive discretion over
immigration-related prosecutions, when the laws are applied
to U.S. citizens or lawful permanent residents those concerns
are not implicated. Thus, Arizona, Valle del Sol, and all other
preemption cases where the statutory language singles out
unauthorized aliens, do not control here. In this case, Arizona
exercised its police powers to pass criminal laws that apply
equally to unauthorized aliens, authorized aliens, and U.S.
citizens. Just because some applications of those laws
implicate federal immigration priorities does not mean that
the statute as a whole should be struck down.

    Finally, Puente makes an argument for preemption based
on the text of IRCA. Puente argues that IRCA was drafted to
allow only federal government prosecutions of those who use
false documents to obtain employment. See 8 U.S.C.
§§ 1324a(b)(5), (d)(2)(F)–(G). In particular, IRCA provides
that any information employees submit to indicate their work
status “may not be used” for purposes other than prosecution
under specified federal criminal statutes for fraud, perjury,
and related conduct. Id. § 1324a(b)(5).

    Again, we reject this argument because this is a facial
challenge and this argument applies only to certain
applications of the statute not evident from the statute’s text.
IRCA’s document use limitation is only violated when the
identity theft laws are applied in ways that rely on the Form
I-9 and attached documents. Just because Arizona could (and
has in the past) enforced the identity theft laws in violation of
IRCA’s document use limitation does not mean the laws
should be struck down in their entirety. Arizona retains the
power to enforce the laws in ways that do not implicate
federal immigration priorities. While the district court may
ultimately decide to enjoin identity theft enforcement actions
                PUENTE ARIZONA V. ARPAIO                    21

which rely on I-9 documents, that is not a reason to strike
down the laws in their entirety.

    In sum, we reject all of Puente’s arguments because each
one applies to only certain applications of the identity theft
laws. Accordingly, Puente has not met its burden of showing
a clear and manifest purpose to completely preempt these
laws. See Cal. Div. of Labor Standards Enf’t v. Dillingham
Const., N.A., 519 U.S. 316, 334 (1997) (“We could not hold
pre-empted a state law in an area of traditional state
regulation based on so tenuous a relation without doing grave
violence to our presumption that Congress intended nothing
of the sort.”). Because Puente has not come forward with a
compelling reason why the statute is preempted on its face,
we hold that Puente has not raised a serious question going to
the merits of its facial challenge.

    We stress again that the only question for us to answer on
this facial challenge is whether the identity theft laws should
be enjoined in all contexts as applied to all parties. On this
record, we cannot say that every application is
unconstitutional. Thus, we vacate the district court’s
preliminary injunction and reverse its finding that Puente’s
facial challenge is likely to succeed on the merits. In doing
so, we make no comment on the viability of Puente’s as-
applied challenge still pending in the district court.

                              III

    We now turn to Maricopa County’s Monell appeal. The
district court found that Sheriff Arpaio is a policymaker for
Maricopa County. Accordingly, the Court held that the
County can be liable for the Sheriff’s actions under § 1983
based on Monell v. Department of Social Services, 436 U.S.
22                 PUENTE ARIZONA V. ARPAIO

658 (1978).11 The County attempts to appeal this ruling,
arguing that it has no control over the Sheriff, a state official
under Arizona law, so it should not be liable for his actions.
In response, Puente argues that this issue is not properly
before the court on an interlocutory preliminary injunction
appeal. We agree.

    Generally parties must wait for final judgment to appeal
a district court’s ruling. See 28 U.S.C. § 1291. But in some
circumstances an interlocutory order is immediately
appealable by statute—for example, when an interlocutory
order grants an injunction. Id. § 1292(a)(1). In that case, we
may exercise pendent jurisdiction over issues outside the
injunction only if the issue is “inextricably intertwined” with
or “necessary to ensure meaningful review of” the injunction.
Meredith v. Oregon, 321 F.3d 807, 812–13, amended,
326 F.3d 1030 (9th Cir. 2003) (quoting Swint v. Chambers
Cty. Comm’n, 514 U.S. 35, 51 (1995)).

    Since 1995, the Supreme Court has made clear that
invocation of pendent jurisdiction should be extremely
limited. See Swint, 514 U.S. at 45–48. Post-Swint, we have
been hesitant to find pendent jurisdiction and we interpret the
“inextricably intertwined” standard narrowly. Meredith,
321 F.3d at 813–15. The standard is only satisfied where the
issues are “(a) [] so intertwined that we must decide the
pendent issue in order to review the claims properly raised on
interlocutory appeal, or (b) resolution of the issue properly
raised on interlocutory appeal necessarily resolves the


  11
     In Monell, the Supreme Court held that local governments can be
liable under § 1983 for constitutional violations resulting from “policy or
custom . . . made by its lawmakers or by those whose edicts or acts may
fairly be said to represent official policy.” 436 U.S. at 694.
                PUENTE ARIZONA V. ARPAIO                     23

pendent issue.” Cunningham v. Gates, 229 F.3d 1271, 1285
(9th Cir. 2000), as amended (Oct. 31, 2000) (internal citations
omitted).

    Issues are not “inextricably intertwined” when courts
apply different legal standards to each issue. Id. For
example, in Swint, the Supreme Court held the Eleventh
Circuit erred in exercising pendent jurisdiction over a
county’s Monell liability, in part, because that issue could not
be “inextricably intertwined” with the proper subject of the
interlocutory appeal—qualified immunity. Swint, 514 U.S.
at 51. The Swint Court suggested that a premature Monell
appeal could not be bootstrapped onto a proper qualified
immunity interlocutory appeal because the issues involved
different legal inquiries. See id. While “qualified immunity
turns on whether [individuals] violated clearly established
federal law,” a county’s liability under Monell for the
sheriff’s actions turned “on the allocation of law enforcement
power.” Id. Even though the issues shared common facts,
that was not enough to confer pendent jurisdiction where the
issues involved different legal tests. See id; see also
Cunningham, 229 F.3d at 1285.

    Post-Swint, we have found pendent jurisdiction in two
narrow categories of cases. First, jurisdiction is proper when
the pendent issue implicates “the very power the district court
used to issue the rulings” under review. Hendricks v. Bank of
Am., 408 F.3d 1127, 1134–35 (9th Cir. 2005) (quoting
Meredith, 321 F.3d at 816). For example, we have exercised
jurisdiction over issues of subject matter jurisdiction and
personal jurisdiction when attending an interlocutory appeal.
Id.; Smith v. Arthur Andersen LLP, 421 F.3d 989, 998 (9th
Cir. 2005). Issues, such as jurisdiction, which question the
authority of the court are “necessary to ensure meaningful
24              PUENTE ARIZONA V. ARPAIO

review of” injunctions because if the appellate court does not
have jurisdiction then it does not have the authority to address
any issue on appeal. See Hendricks, 408 F.3d at 1134.

    Second, we have also exercised pendent jurisdiction over
a small set of cases where ruling on the merits of the proper
interlocutory appeal will necessarily resolve all of the
remaining issues presented by the pendent appeal. See
Huskey v. City of San Jose, 204 F.3d 893, 905 (9th Cir. 2000).
To illustrate, in Huskey we held that a city’s Monell appeal in
a § 1983 case was “inextricably intertwined” with an
individual defendant’s appeal from a denial of summary
judgment based on qualified immunity. Id. at 904–05. There,
we reversed the district court’s denial of qualified immunity
for a city attorney because the plaintiff failed to show a
constitutional violation. Id. at 902. Since this decision
“necessarily foreclose[d] the possibility of the [c]ity’s § 1983
liability,” we exercised pendent jurisdiction over the city’s
Monell liability and held that the district court erred in
denying the city’s motion for summary judgment. Id. at 904.

    We hold that we do not have pendent jurisdiction over
Maricopa County’s Monell liability. A district court’s order
denying a county’s motion to dismiss under Monell is
generally not immediately appealable. See Collins v. Jordan,
110 F.3d 1363, 1366 n.1 (9th Cir. 1996). Thus, we must find
that the County’s Monell liability is “inextricably
intertwined” with the preliminary injunction to address the
merits of the County’s argument. The fact that the parties
briefed the Monell issue separately is a good indicator that it
involves different legal standards from the injunction appeal.
Just as the Supreme Court refused to exercise pendent
jurisdiction in Swint because issues of Monell liability and
qualified immunity involve different legal tests, we refuse to
                PUENTE ARIZONA V. ARPAIO                     25

combine a Monell appeal with an action revolving around
application of the Winter test and preemption principles.
These legal inquiries are analytically distinct.

    Nor does the Monell issue fall within one of the narrow
categories of pendent jurisdiction. The Monell issue does not
question the district court’s authority to impose an injunction.
Unlike jurisdictional issues and certain immunities from suit,
Monell is just a defense to liability. See Swint, 514 U.S. at
43. If a county can show that the alleged wrongdoer is not a
policymaker that does not mean the court is without power to
hear the case, it simply means the court should grant
judgment for the county.

     Finally, because we reverse the district court’s
preliminary injunction and remand for further proceedings,
this case is also unlike the Huskey line of cases where ruling
on the interlocutory appeal necessarily resolves the pendent
appeal. In Huskey, we agreed to hear a city’s premature
appeal because we had already decided the plaintiff could not
succeed on his § 1983 claim and therefore the city could not
be liable. This case is inapposite—here we do not comment
on the merits of Puente’s as-applied preemption challenge or
its equal protection challenge, both of which remain pending
and should be addressed in the first instance by the district
court. Thus, our ruling on the preliminary injunction today
does not resolve the County’s ultimate liability in this case.

    Because this case does not fall within one of the narrow
categories where invoking pendent jurisdiction is proper, we
dismiss Maricopa County’s appeal for lack of jurisdiction.
26               PUENTE ARIZONA V. ARPAIO

                              IV

    We hold that Arizona’s employment-related identity theft
laws are not preempted in all applications. We reverse the
district court’s finding that the laws are likely facially
preempted. We also vacate the district court’s preliminary
injunction and remand with instructions to evaluate the merits
of Puente’s remaining claims, including the as-applied
preemption challenge. Finally, we dismiss Maricopa
County’s Monell appeal for lack of jurisdiction without
prejudice to renew that argument before final judgment is
rendered.

     Each party shall bear its own costs on appeal.

   REVERSED in part, injunction VACATED,
DISMISSED in part, and REMANDED with instructions.